Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation Holdings Inc. partners with Sageview Capital and KKR on ACTS Unless noted otherwise, all figures referred to in this press release are in Canadian dollars. MONTREAL, June 22 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) announced today that it has agreed to sell a 70% interest in its wholly owned maintenance, repair and overhaul subsidiary ACTS LP (ACTS) to a consortium consisting of Sageview Capital LLC, a private investment firm, and KKR Private Equity Investors, L.P. (Euronext Amsterdam: KPE), the publicly traded fund of Kohlberg Kravis Roberts & Co. ("KKR"). ACE will retain a 30% equity interest in ACTS and Air Canada will remain its largest customer. The transaction implies an enterprise value of approximately $975 million for 100% of ACTS on a cash and debt free basis. "This transaction is an important step in ACE's strategy of unlocking the value in all of our businesses," said Robert Milton, Chairman, President and Chief Executive Officer of ACE. "ACE's retained 30% ownership of ACTS in partnership with Sageview and KKR is in line with our strategy of generating additional value for our shareholders by furthering the development of ACTS as a stand-alone, profitable entity. Among their many successes, KKR and Sageview have a track record of helping businesses that were once part of large conglomerates to become bigger, stronger and more competitive as independent organizations. Prime examples include Shoppers Drug Mart, Yellow Pages Group, and ITC, the former transmission business of Detroit Edison. They bring a long-term approach to creating lasting value, and together with them we believe great things will happen with ACTS." "This investment brings us closer to our goal of establishing ACTS as the leading independent aircraft maintenance provider in the Americas," said Chahram Bolouri, President and Chief Executive Officer of ACTS. "We are very excited to have the support of such world-class partners. Sageview and KKR bring enormous expertise and resources that will contribute to ACTS's long-term success. "Canada is a mature market for ACTS," added Mr. Bolouri. "To be successful, we have to leverage our current capabilities and expand beyond our borders to capture a growing share of an US$18 billion market opportunity for MRO services in North and South America. Our objective is to build a Canadian-based global player in the MRO business. The result will be a stronger company better able to meet the needs of our customers and provide job stability and opportunities for our employees." Scott M. Stuart, a founding partner of Sageview, said, "ACTS has established itself as a premier maintenance, repair and overhaul organization for the airline industry. With its highly talented management team and skilled labour force, the Company is well positioned to build on its broad technical strengths and leadership position in the Canadian market for long-term growth.
